The defendant below, by way of set-off, pleaded and offered in evidence on the trial below, a note given by the plaintiff below to the defendant. The jury found for the plaintiff, with six cents costs; and also found as part of their verdict, that the note laid before them be delivered up to the plaintiff; on which the makes the *397entry: I considering that the defendant had submitted his note to the jury to pass upon, gave judgment for the plaintiff, with one dollar and forty cents costs; and that the said note be delivered up. This being assigned for error, the Court
Reversed the judgment.